 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
         CASCADE DESIGNS INC,
 8                             Plaintiff,
                                                        C18-1806 TSZ
 9            v.
                                                        MINUTE ORDER
10       JAB DISTRIBUTORS LLC,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The parties are DIRECTED to file, on or before September 30, 2019, a
14
   Joint Status Report in the form set forth in the Order dated December 26, 2018, docket
   no. 5. Counsel shall conduct the conference required by Federal Rule of Civil Procedure
15
   26(f) on or before September 16, 2019. On or before October 1, 2019, the parties shall
   exchange initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1).
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 29th day of July, 2019.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
